RECORD IMPOUNDED

                  NOT FOR PUBLICATION WITHOUT THE
                 APPROVAL OF THE APPELLATE DIVISION

                                      SUPERIOR COURT OF NEW JERSEY
                                      APPELLATE DIVISION
                                      DOCKET NO. A-3097-19

W.M.,

        Plaintiff-Appellant.

v.                                       APPROVED FOR PUBLICATION

                                                 April 14, 2021
D.G.,
                                            APPELLATE DIVISION
     Defendant-Respondent.
_________________________

A.M.B.,

     Intervenor-Respondent.
_________________________

              Argued March 3, 2021 – Decided April 14, 2021

              Before Judges Ostrer, Accurso and Enright.

              On appeal from the Superior Court of New Jersey,
              Chancery Division, Family Part, Passaic County,
              Docket No. FD-16-0674-20.

              Jodi Argentino argued the cause for appellant
              (Argentino Fiore Law & Advocacy, LLC, attorneys;
              Jodi Argentino, of counsel and on the brief; Celeste
              Fiore, on the brief).

              D.G., respondent, argued the cause pro se.

              Carmen Diaz-Duncan argued the cause for intervenor
              A.M.B. (Newsome O'Donnell, LLC, attorneys;
              Carmen Diaz-Duncan, of counsel and on the brief;
              Brian E. Newsome and Edward J. O'Donnell, on the
              brief).

              Scott M. Weingart argued the cause for amici curiae
              Partners for Women and Justice, Rachel Coalition,
              Rutgers Domestic Violence Clinic, Seton Hall
              University Law Center for Social Justice, and
              Volunteer Lawyers for Justice (McCarter & English,
              LLP, attorneys; Adam N. Saravay, Michelle Movahed,
              Scott M. Weingart and Benjamin D. Heller, on the
              brief).

        The opinion of the court was delivered by

ENRIGHT, J.A.D.

        In this non-dissolution matter, plaintiff W.M. 1 appeals from the January

29, 2020 and March 11, 2020 orders directing her to return physical custody of

intervenor-respondent A.M.B. (Alex) to his biological mother, defendant D.G. 2

We reverse.

        By way of brief background, Alex was born in April 2003. In 2017, he

was in the eighth grade and a member of the National Honor Society. Plaintiff

was his National Honor Society advisor.           In anticipation of Alex's middle

school graduation, plaintiff offered to assist defendant in completing an


1
  We use initials for the parties and a fictitious name for the minor to protect
their privacy. R. 1:38-3(d)(13).
2
    Alex's biological father is not a party to this appeal.



                                                                            A-3097-19
                                           2
application for Alex to attend a particular high school in Newark. Defendant

accepted the offer. She testified that after her sister died in March 2017, she

was "down and too depressed," so plaintiff started assisting her in caring for

Alex, taking him to school and church. According to plaintiff, in or around

July 2017, with defendant's consent, Alex began living with plaintiff and her

family. The parties lived only a few blocks apart, so Alex spent time with his

mother while he lived at plaintiff's home.         It is uncontroverted Alex

participated in various activities and continued to excel academically after he

entered high school.

      The informal arrangement between the parties was mutually satisfactory

for a significant period of time, and defendant admitted to the trial court that

plaintiff "did help a lot." However, defendant occasionally expressed concern

that plaintiff was indulging Alex by purchasing expensive items for him, such

as an iPhone. Defendant told plaintiff to "stop spoiling" Alex because she

could not "compete with that."

      Late in November 2019, defendant learned Alex was chosen to appear in

a television commercial. Alex came to her home afterwards to show her an

expensive jacket he was allowed to keep from his involvement in the

commercial. Defendant became angry, believing plaintiff was "buying [her]

child," and promptly informed plaintiff that Alex needed to be returned to



                                                                         A-3097-19
                                       3
defendant's custody.    The situation deteriorated when Alex learned of his

mother's actions. He confronted her, telling her to leave plaintiff "alone."

Alex further informed his mother he did not want to return home.

      Plaintiff filed an emergent application in late November 2019, seeking to

retain physical custody of Alex.       In response, defendant filed her own

emergent application for Alex to return to her home. The trial court denied

both applications, pending a hearing a few weeks hence, and permitted Alex to

continue living with plaintiff until the hearing occurred.

      Both parties appeared in court without counsel in mid- December. After

each party testified, the judge allowed Alex to remain in plaintiff's care, but

continued the hearing to the end of January. The judge directed Alex to be

present for that hearing.

      The parties and Alex appeared before the court on January 29, 2020. No

one was represented by counsel at that proceeding. Defendant was the first

witness to testify at the hearing. She initially informed the judge she "never

had any agreement giving the custody of [her] child to anybody." However,

she knew plaintiff was a teacher in Alex's school in 2017, and when plaintiff

offered to help fill out an application for Alex to enroll in a local high school,

she accepted plaintiff's help. Defendant also noted plaintiff offered to bring

her son to school, raise money for her son to graduate from the eighth grade,



                                                                           A-3097-19
                                        4
and sent her money that was collected at a local church for defendant's benefit.

Defendant described her appreciation for plaintiff's assistance at the time,

acknowledging, "I'm kind of blessed. I got this lady helping me. I have this

lady helping my child.     And I'm trusting her."    As plaintiff became more

involved in Alex's life, defendant recalled arguing with plaintiff about

involving him in too many activities and "giving [him] so many things."

Defendant felt plaintiff needed to "calm down." Defendant added, "[s]o far,

we fight five times over the same thing."

      Plaintiff also testified during the January 29 hearing. She recalled that

when Alex was in seventh grade, he had eighty-three absences, a "chronic

absentee record."    Because Alex was one of her National Honor Society

students, plaintiff became aware he did not have money to pay his dues. She

thought she could help him so she "became involved." According to plaintiff,

defendant embraced her assistance and "never complain[ed], never said it's too

much."   Regarding Alex's living conditions at his mother's home, plaintiff

stated Alex's brother is "bipolar and schizophrenic and he's dangerous." She

added that because of the danger his sibling presented to Alex, defendant

feared the Division of Child Protection and Permanency (Division) would

"take [Alex] away." Therefore, defendant asked plaintiff to write a letter to the

Division in October 2017 in which defendant confirmed she was aware Alex



                                                                          A-3097-19
                                       5
was living with plaintiff for his safety and was "in a better condition at

[plaintiff's] home . . . than he would be at" defendant's home. According to

plaintiff, once the relationship between the two women soured, defendant

demanded Alex return home, and "called [her] school twice, telling them that

there was a teacher in the fourth grade who was molesting her students . . . .

The third time she showed up to the building and . . . security guards did not

let her in." Plaintiff asked the judge to continue the status quo and allow Alex

to remain in her home.

        Alex was the last to testify. He was almost seventeen years old at the

time. The judge asked Alex what he had "to say about this matter," and he

confirmed he would never have been able to stay at plaintiff's home unless

defendant was "okay with it to begin with."        Alex added that, at times,

defendant encouraged him to "leave the house because of [his] schizophrenic

brother." Alex also unequivocally expressed his desire to remain in plaintiff's

care.    He testified living with his mother was "unhealthy" and "unfit."

Additionally, he stated he "never had a relationship with [his mother] ever"

and claimed that even when he was living at home, he was "alone . . . more

than half the time." He testified, too, that when he was at his mother's home,

he did not feel "wanted – because [his] siblings [were] very abusive," and his

mother was "very absent." He described his prior existence at defendant's



                                                                         A-3097-19
                                       6
home as "going through the motions over there" and compared it to living at

plaintiff's house, where he felt "secure and . . . [had] all the support [he]

need[ed]." Alex also testified that despite his mother's allegations, he had no

romantic relationship with plaintiff, that such a suggestion was "nasty," and he

viewed plaintiff as his "Mom." While on the stand, Alex testified he had "so

much to say and it's hard . . . to get it all out."

      Before ending the hearing, the judge reviewed a letter from the Division

in which it advised the court that Alex was doing well in plaintiff's care and

should remain with her. The Division observed Alex had a "current GPA of

4.036 with only one tardy," and was "in all honors classes."          Also, the

Division reported defendant's home "appears to be inappropriate as she doesn't

have appropriate space for the minor." Defendant informed the Division her

nephew, who was recently released from jail after a domestic abuse incident,

was living in her home. Additionally, defendant advised the Division she rents

out rooms in her home, her boyfriend lived with her and she had an active

restraining order against Alex's father. The judge noted that according to court

records, it appeared the restraining order referenced by defendant was

dismissed by another judge in October 2017.

      At the conclusion of the January 29 hearing, and notwithstanding Alex's

express desire to remain with plaintiff, the judge found "as far as the legal



                                                                         A-3097-19
                                           7
documentation is concerned . . . [defendant] has custody." Additionally, the

judge concluded a May 2017 letter purportedly written by defendant to

plaintiff, which allowed plaintiff to act on Alex's behalf, did not alter

defendant's status as Alex's custodial parent. When the judge announced Alex

was to return to defendant's custody, plaintiff responded Alex "has nowhere to

stay there."   Defendant replied she recently had rented a five-bedroom

apartment where her son would be more comfortable, and she would be

moving there on the first of the month. The judge directed the Division to

assess defendant's new home prior to the next hearing date on March 11, 2020.

The record reflects the assessment was not conducted as defendant decided

prior to the March 11 hearing not to move. Further the record shows Alex

remained at plaintiff's home between January 29 and March 11, 2020,

notwithstanding the judge's ruling to the contrary.

      On March 11, 2020, plaintiff appeared with counsel; defendant appeared

self-represented. For the benefit of plaintiff's counsel, the judge summarized

what had occurred in prior proceedings. The judge highlighted that a May

2017 letter plaintiff claimed she received from defendant authorized her to act

on Alex's behalf "to make certain accommodations for the child's school,

necessary documentations, and things like that.       It does not address any

residential custody." Further, the judge stated she understood plaintiff retained



                                                                          A-3097-19
                                       8
counsel "at the very end of this litigation," but "these are summary hearings"

and "[w]e've been in court three times with regards to this matter. The court is

not willing to reopen the matter . . . under this application . . . . We're already

107 days in on this matter.        So we're over-goal on . . . these cross-

applications."     She directed Alex to be returned to defendant's custody

immediately.

      Newark police officers arrived at plaintiff's home on the night of March

12, 2020, because Alex refused to return to his mother's home. He told the

police he did not want to leave plaintiff's home because he was scared and had

been assaulted at his mother's home. The officers told him he had no choice

but to comply with the court order, and they transported Alex to his mother's

home that night.

      On March 13, 2020, plaintiff's counsel filed an order to show cause,

addressing new causes of action pertaining to the parties' custody dispute and

seeking Alex's immediate return to plaintiff's home. Plaintiff also requested to

be designated as Alex's psychological parent.       Additionally, she asked the

court to schedule a plenary hearing to address ongoing custody issues and

moved to have an attorney appointed to represent Alex pursuant to Rule 5:8A.

Plaintiff's counsel advised the judge that an attorney volunteered to represent




                                                                            A-3097-19
                                        9
Alex. The court denied plaintiff's request for emergent relief but agreed to

hear her application on March 17, 2020.

      Defendant did not appear for the March 17 hearing, although plaintiff's

counsel represented she served defendant with notice of the emergent filing via

email. The trial court attempted to contact defendant by phone but was unable

to do so. During the proceeding, plaintiff's counsel informed the court Alex's

attorney was "poised and ready" to participate in the hearing, with or without a

formal appointment by the court. The judge declined to appoint an attorney

for Alex. She stated it was not necessary for him to be represented by counsel

"in this FD matter for today's hearing or any hearing going further." The judge

added:

            There's no need at this point for him to be represented
            by separate counsel . . . . [H]e's very intelligent. He's
            well spoken. I've had the opportunity to observe him.
            He is a part of this litigation. He is the child at issue,
            yes. But again, this is an FD case. I've spoken with
            him. I'm not going to appoint counsel for [Alex] at
            this point.

      Plaintiff's counsel advised the court Alex was removed by the police on

March 12, 2020 and returned to his

            birth mother's house where he slept on the sofa full of
            dust and it aggravated his asthma. He then indicated
            to pretty much anyone who would listen, that he
            would not be staying at his birth mother's house and
            has now not returned home because he feels unsafe,
            inappropriately cared for, and has asked that [the

                                                                         A-3097-19
                                       10
            Division] be contacted at pretty much every turn . . . .
            [T]he minor child has pretty severe asthma. He
            utilizes a nebulizer . . . . [H]e should not be in
            environments that are smokey, environments that are
            dusty.

      In response, the judge noted she previously considered plaintiff's

position and denied plaintiff's request for emergent relief. The judge explained

she understood Alex lived with plaintiff for the past three years but "custody

had never changed. And that was the basis of the court's decision at the last

hearing."   Further, the judge stated she "placed on the record all of the

previous proceedings where it was evident that [defendant] was the custodial

parent" of Alex. Moreover, the judge found "nothing has changed even now

with this new application."      She concluded plaintiff "definitely provided

outstanding accommodations for the child.       She has guided him with his

schoolwork. She has been a support to his mother . . . . But there is nothing

here that the court could rely on in . . . depriving [defendant] of her

constitutional rights to parent her child."

      Plaintiff's counsel urged the court to consider plaintiff's position as

Alex's psychological parent. The judge responded:

            the court recognizes that exceptional circumstances
            could very well be argued of the . . . psychological
            parentage . . . . But, again, the court also has to find
            clear and convincing evidence of what I've just placed
            on the record. Parental abandonment, unfitness or
            gross misconduct . . . . The court has to look also to

                                                                         A-3097-19
                                        11
            [defendant's] rights as a parent and whether they
            should be terminated.

      Although the judge denied plaintiff's emergent application for custody,

she agreed to consider plaintiff's remaining requests for relief on April 16,

2020. Additionally, the judge denied plaintiff's application for a stay pending

appeal.

      Plaintiff immediately sought emergent appellate relief, and on March 17,

2020, we stayed the trial court's orders of March 11, 13 and 17, 2020. We also

directed physical custody of Alex to be returned to plaintiff pending further

order. On April 6, 2020, we continued the stay pending appeal and granted

Alex's attorney permission to act as the minor's law guardian.

      On appeal, plaintiff argues the trial court failed to hold a proper plenary

hearing to address Alex's best interests, misapplied the law relating to

psychological parentage, prematurely concluded the proceedings due to the

time spent in prior hearings, and mistakenly denied Alex the right to counsel.

As intervenor, Alex's law guardian contends the judge erred in denying Alex

counsel and failing to appoint her firm to act as Alex's law guardian. She also

argues the trial court improperly conducted proceedings in Alex's absence.

      Amici curiae decline to take a position on whether the trial court erred in

returning Alex to his mother's physical custody. Instead, they present broader

arguments involving constitutional due process protections for FD litigants and

                                                                          A-3097-19
                                       12
contend additional procedural protections are needed for litigants involved in

FD child custody disputes. Amici specifically argue custody disputes should

not be resolved in summary fashion and trial courts should ensure children's

opinions are heard in FD child custody cases.

      As a threshold matter, we recognize Alex is almost eighteen. However,

we do not deem all issues raised in this appeal as moot. See Greenfield v. N.J.

Dep't of Corr., 382 N.J. Super. 254, 257-58 (App. Div. 2006) ("An issue is

moot when the decision sought in a matter, when rendered, can have no

practical effect on the existing controversy.").   Instead, we are persuaded

certain issues in this case may be capable of repetition and should be

addressed. See Zirger v. Gen. Accident Ins. Co., 144 N.J. 327, 330 (1996)

(stating that courts may consider an otherwise moot issue if it is likely to

reoccur but evade review).

      Appellate review of a trial court's findings in a custody dispute is

limited. Cesare v. Cesare, 154 N.J. 394, 411 (1998). "The general rule is that

findings by the trial court are binding on appeal when supported by adequate,

substantial, credible evidence." Id. at 411-12 (citing Rova Farms Resort, Inc.

v. Investors Ins. Co., 65 N.J. 474, 484 (1974)). Furthermore, appellate courts

afford substantial deference to the Family Part's findings of fact because of

that court's special expertise in family matters. Id. at 413.   "Deference is



                                                                        A-3097-19
                                      13
especially appropriate when the evidence is largely testimonial and involves

questions of credibility because, having heard the case, and seen and observed

the witnesses, the trial court has a better perspective than a reviewing court in

evaluating the veracity of witnesses." P.B. v. T.H., 370 N.J. Super. 586, 601

(App. Div. 2004) (citing Pascale v. Pascale, 113 N.J. 20, 33 (1988)).

However, appellate courts review issues of law de novo, even those that arise

in the context of a custody dispute. R.K. v. F.K., 437 N.J. Super. 58, 61 (App.

Div. 2014).

      The United States Constitution, New Jersey's statutes and Constitution,

and common sense "afford a fit parent a superior right to the custody of his or

her child as against third parties." Watkins v. Nelson, 163 N.J. 235, 245

(2000); see also New Jersey Div. of Youth and Family Services v. R.G., 217

N.J. 527, 553 (2014). Thus, "a presumption of custody exists in favor of the

parent." Watkins, 163 N.J. at 246. Both parents have an equal right to custody

of their child. N.J.S.A. 9:2-4.

      Unlike a child's legal parents, third parties, such as grandparents, who

have a close relationship with a child, have no inherent rights to custody of

that child. See Watkins, 163 N.J. at 245. Likewise, a grandparent or other

third party granted custody via court order does not bestow parental rights




                                                                          A-3097-19
                                       14
upon that third party. Tortorice v. Vanartsdalen, 422 N.J. Super. 242, 251-52

(App. Div. 2011).

      Yet, "[t]he right of parents to the care and custody of their children is not

absolute." V.C. v. M.J.B., 163 N.J. 200, 218 (2000). While there is a

presumption supporting a natural parent's "right to the care, custody, and

control of his or her child," this "presumption in favor of the parent will be

overcome by 'a showing of gross misconduct, unfitness, neglect, or

"exceptional circumstances" affecting the welfare of the child[.]'" K.A.F. v.

D.L.M., 437 N.J. Super. 123, 131-32 (App. Div. 2014) (quoting Watkins, 163

N.J. at 246). An exceptional circumstance that overrides the presumption

favoring the natural parent occurs when a third party has become a child's

"psychological parent," i.e., where "a third party has stepped in to assume the

role of the legal parent who has been unable or unwilling to undertake the

obligations of parenthood." V.C., 163 N.J. at 219 (citing Sorentino v. Fam. &

Child.'s Soc. of Elizabeth, 72 N.J. 127, 132 (1976)).            The exceptional

circumstances element is grounded in the court's power of parens patriae to

protect minor children from serious physical or psychological harm. Watkins,

163 N.J. at 246-47.

      To be recognized as a psychological parent, a third party must file a

petition with the court. Lewis v. Harris, 188 N.J. 415, 450 n. 20 (2006). If on



                                                                            A-3097-19
                                        15
reviewing    such   petition,   the   court   determines   a   third   party    is    a

child's psychological parent, "he or she stands in parity with the legal parent."

V.C., 163 N.J. at 227 (citing Zack v. Fiebert, 235 N.J. Super. 424, 432 (App.

Div. 1989)). On the other hand, a mere court-ordered award of custody to a

third party does not elevate that third party to the status of a custodial parent,

nor does it terminate an existing parent-child relationship. Tortorice, 422 N.J.

Super. at 251. Further, a custody award does not entitle the third party to enter

the constitutionally protected zone of autonomous privacy that is fundamental

to the legal parent-child relationship. Tortorice, 422 N.J. Super. at 251-52.

      A third party establishing exceptional circumstances by proving

psychological parentage "may rebut the presumption in favor of a parent

seeking custody even if he or she is deemed to be a fit parent." Watkins, 163

N.J. at 247-48. "In such circumstances, the legal parent has created a family

with the third party and the child[,] . . . essentially giving [the child] another

parent[.]"    V.C., 163 N.J. at 227.           If a third party is deemed a

child's psychological parent, thereby standing "in parity with the legal parent,"

"[c]ustody and visitation issues between them are to be determined on a best

interests [of the child] standard[.]" V.C., 163 N.J. at 227-28 (citing Zack, 235

N.J. Super. at 432).




                                                                               A-3097-19
                                         16
      In V.C., our Supreme Court set forth the requirements a third party must

demonstrate to establish psychological parentage. Id. at 223. The four-prong

test to be satisfied is as follows:

             [1] the legal parent must consent to and foster the
             relationship between the third party and the child; [2]
             the third party must have lived with the child; [3] the
             third party must perform parental functions for the
             child to a significant degree; and [4] most important, a
             parent-child bond must be forged.

             [Ibid.]

      In discussing the fourth element, the Court stated, "[w]hat is crucial here

is not the amount of time but the nature of the relationship . . . . Generally, that

will require expert testimony." Id. at 226-27.

      Here, the judge did not undertake a complete examination of the

psychological parentage issue, and thus never reached a best interests analysis

for Alex's benefit, even though she acknowledged "exceptional circumstances

could very well be argued." Additionally, it appears the judge was under the

mistaken impression that before she could consider plaintiff's request to be

deemed Alex's psychological parent, she first would need to find by "clear and

convincing evidence" that Alex's parents struggled with issues of parental

abandonment, unfitness or gross misconduct.         The judge compounded this

error by finding she also had to look to defendant's "rights as a parent and

whether they should be terminated." However, as we have discussed, a third

                                                                             A-3097-19
                                        17
party establishing exceptional circumstances by proving psychological

parentage "may rebut the presumption in favor of a parent seeking custody

even if he or she is deemed to be a fit parent." Watkins, 163 N.J. at 247-48.

      Because Alex is due to turn eighteen in a matter of weeks, we perceive

no value in remanding this matter to allow the trial court to determine if

plaintiff can establish her psychological parentage claim. For similar reasons,

we decline to address each argument raised by plaintiff, Alex's law guardian

and amici.     However, for the benefit of litigants who find themselves

navigating the FD docket, we observe that, as with other custody disputes,

generally litigants involved in an FD custody dispute should be required to

attend mediation before a plenary hearing is conducted. R. 1:40-5 and R. 5:8-

1. The record does not indicate that happened here. Of course, litigants and

their minor children also remain free to pursue therapeutic options.

      Additionally, where custody or parenting time is an issue, a trial court

may appoint counsel on behalf of the child. R. 5:8A. The court also has the

discretion to appoint a guardian ad litem to represent the child's best in terests.

R. 5:8B. The application for either appointment can be made by a party or the

child, or the court may direct the appointment on its own motion.

       Here, Alex testified in open court that he had "so much to say and it's

hard . . . to get it all out."    During the next hearing, plaintiff's counsel



                                                                            A-3097-19
                                        18
requested that independent counsel advance Alex's positions.          The judge

declined this request, finding she had a chance to hear from and observe Alex,

and that Alex was intelligent and "well spoken." In light of Alex's age and his

statements to the court, along with the fact that Alex's counsel was "poised" to

immediately represent him, we are persuaded the totality of circumstances

militated in favor of appointing counsel for the minor.

         Regarding the summary nature of the proceedings, we recognize the

judge afforded both parties an opportunity to be heard on more than one

occasion. She also ensured Alex participated in the proceedings. However, it

is unclear why the court did not permit cross-examination to test the veracity

of the witnesses. Given the nature of the parties' dispute, cross-examination

should have been permitted to discern what was in the best interests of the

child.

         Additionally, we observe that during the March 11, 2020 hearing, the

judge declined to "reopen the matter" to more fully address concerns raised by

plaintiff's counsel, noting that typically FD matters involve "summary

hearings." Further, the judge informed plaintiff's counsel the parties were "in

court three times with regards to this matter," and the case had aged to "107

days . . . . So we're over-goal on . . . these cross-applications."




                                                                         A-3097-19
                                         19
      Typically, FD custody disputes are to be handled in summary fashion.

R. 5:4-4. "The summary nature of [an FD] action is intended 'to accomplish

the salutary purpose of swiftly and effectively disposing of matters which lend

themselves to summary treatment . . . ." R.K. v. D.L., 434 N.J. Super. 113,

133 (App. Div. 2014) (quoting Washington Commons, LLC v. City of Jersey

City, 416 N.J. Super. 555, 564 (App. Div. 2010), certif. denied, 205 N.J. 318

(2011)). For this reason, "[s]ummary actions in the Family Part are ordinarily

tried without the benefits of discovery." Ibid. (citing R. 5:5-1).

      However, the summary nature of an FD action is also intended to give

'"the defendant an opportunity to be heard at the time [the] plaintiff makes [an]

application on the question of whether or not summary disposition is

appropriate.'" Id. at 133 (quoting Washington Commons, 416 N.J. Super. at

564). A Family Part judge has the authority to order, and parties have a right

to request, that a matter be placed on a complex track. R. 5:4-2(j). In fact, as

we previously have held, "[t]he need and degree of judicial supervision is left

entirely to the discretion of the trial judge" in FD proceedings. R.K., 434 N.J.

Super. at 138. Thus, an FD custody dispute, like other FD actions, "should not

be automatically treated by the Family Part as a summary action requiring

expedited resolution, merely because it bears an FD docket number." Id. at




                                                                          A-3097-19
                                       20
133. Notably, neither party formally asked the court to place the case on the

complex track.

      Nevertheless, considering that plaintiff raised a credible claim of

psychological parenthood, the minor involved was almost seventeen, his

attorney sought to intervene, and defendant was unrepresented, this matter

should not have been treated summarily. Placing the matter on a complex

track would have alleviated some of the time constraints ordinarily associated

with the FD docket, and afforded the court the necessary time to grapple with

these difficult issues. Also, if plaintiff and Alex had legal representation, the

court might have considered appointing pro bono counsel for defendant.

      Finally, we are mindful the parties initially were advised by Essex

County personnel that they needed to file their cross-applications in Passaic

County.   This instruction was based, in part, on the fact Alex's parents

previously litigated support and custody issues under an existing FD matter in

Passaic County. Nonetheless, because the parties and Alex lived in Essex

County, and their issues were not inextricably intertwined with issues raised in

the Passaic County case, this case should have been heard in Essex County.

      To the extent we have not addressed the remaining arguments of the

parties or amici, we are satisfied the issues are either moot or involve policy




                                                                          A-3097-19
                                       21
questions that are more appropriate for the Supreme Court Family Practice

Committee's consideration.

     Reversed.




                                                                   A-3097-19
                                   22